Citation Nr: 0942272	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  05-13 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder of 
the hands, claimed as due to exposure to herbicides, 
including Agent Orange.

2.  Entitlement to service connection for a skin disorder of 
the feet, claimed as due to exposure to herbicides, including 
Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to May 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in May 2007.  

The Veteran's claims were previously before the Board in 
March 2008 at which time the case was remanded for additional 
development.  Thereafter, the Board requested a medical 
opinion from a dermatologist in the Veterans Health 
Administration (VHA).  The Veteran was provided a copy of the 
VHA opinion and afforded 60 days to review the medical 
opinion and submit additional evidence or argument. 


FINDINGS OF FACT

1.  The Veteran's current skin disability of the hands is 
shown to have at least as likely as not had its onset while 
he was on active duty.

2.  The Veteran's current skin disability of the feet is 
shown to have at least as likely as not had its onset while 
he was on active duty.




CONCLUSIONS OF LAW

1.  The Veteran's skin disability of the hands is the result 
of disease or injury incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112 (West 2002 and Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309 (2008). 

2.  The Veteran's skin disability of the feet is the result 
of disease or injury incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112 (West 2002 and Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009).

It appears in this case that all obtainable evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims folder, and that 
records on file are sufficient to resolve the matter in the 
Veteran's favor.  Any defect regarding VCAA must be 
considered harmless given the favorable action taken herein 
below.



II.  Factual Background

The Veteran's STRs do not document any complaints, finding or 
treatment for a skin disability of the hands or feet.  The 
Veteran's March 1965 entrance examination reflects that he 
had multiple sebaceous cysts of the back and his report of 
medical history indicates that he had a cyst in the right 
inguinal area.  None of the skin issues noted was related to 
the Veteran's hands or feet.  The Veteran's May 1967 
separation examination reflects that examination of the skin 
and lymphatic system was normal.  The Veteran reported that 
he had a cyst on his report of medical history prepared in 
conjunction with his separation examination.  He was noted to 
have had a left inguinal hernia repair in February 1966.  The 
Veteran did not report any skin disabilities of the hands or 
feet at that time.  

The Veteran's service personnel records indicate that he 
served in the Republic of Vietnam from April 1966 to May 
1967.

Associated with the claims file are private treatment reports 
from Deleon Clinic Associates dated from May 1990 to October 
1996.  The Veteran was seen for complaints of a rash on the 
hands and feet in May 1991.  He was noted to have been using 
a lot of chemicals at work.  He was diagnosed with tinea 
manus and tinea pedis at that time.  In August 1991 he was 
noted to have thickened, cracking skin on the dorsum of the 
plantar aspect of the feet.  He was referred to another 
physician for further evaluation.

Associated with the claims file are private treatment reports 
from D. Arnold, D.P.M., dated from September 2000 to May 
2002.  In May 2000 the Veteran reported dry and cracking skin 
on his feet.  The examiner indicated that the Veteran had dry 
and xerotic skin due to hereditary tendency which caused 
hyperkeratinization causing callus formation with possible 
fissuring and onychomycosis on the toes of both feet.  The 
Veteran was seen for a follow-up for his toenails and feet in 
November 2000.  

Associated with the clams file are private treatment reports 
from Commanche Family Medical Clinic dated from February 2000 
to March 2000.  The Veteran was diagnosed with hyperkeratosis 
of the soles and palms which was noted to be "probably 
hereditary."  

Associated with the claims file is a private treatment 
reports form J. Mason, M.D., dated in May 2004.  Dr. Mason 
diagnosed the Veteran with plantar hyperkeratosis and 
possible dyshidrosis.  

Associated with the claims file is a letter from J. Fisk, 
M.D., dated in September 2005.  Dr. Fisk indicted that he had 
treated the Veteran for several months for right neck pain 
and a sciatica condition and that the Veteran presented with 
substantial hyperkeratosis of both the palms of the hand and 
the soles of the feet on his first visit.  Dr. Fisk indicated 
that he had treated the Veteran with epidural steroid 
injections which caused a substantial amount of palm and feet 
sweating.  He indicated that the Veteran's condition was far 
beyond any that would be normally seen in a person from work-
related calluses.  He said the Veteran's hands and feet were 
cracked down to sore dermal tissue between the large areas of 
thickened hyperkeratotic skin.  Dr. Fisk stated that the 
Veteran had some relief of his skin condition during his 
course of treatment which could be due to the fact that he 
was unable to work or as a result of the steroid medication 
used for his arm, neck, and leg pain.  The Veteran reported 
that his skin condition had been an ongoing problem since his 
service during the Vietnam War.  Dr. Fisk stated that he was 
not an expert in the conditions of Agent Orange and after a 
brief review he said the Veteran's condition was not a 
covered benefit.  However, he indicated that it appeared 
quite clear to him that from a medical standpoint the 
Veteran's skin condition was temporally related to his 
military service and because there were other dermatological 
conditions covered by the Agent Orange exposure rules, the 
Veteran's condition should be included.  He concluded that he 
felt strongly that the Veteran's skin condition was service-
connected and that he should be able to receive appropriate 
care though the Federal Government regarding his apparent 
Agent Orange-induced condition.  

The Veteran submitted lay statements from his wife, brothers, 
friends, and fellow servicemen.  The statements indicate that 
the Veteran's hands began cracking and bleeding following his 
service in Vietnam.  

Associated with the claims file are VA outpatient treatment 
reports dated from October 2003 to March 2006.  The records 
indicate that in November 2003 the Veteran was treated for 
calluses on his hands and feet which cracked and bled 
especially during winter.  The Veteran reported that the 
condition had been a problem since Vietnam.  The Veteran was 
noted to have severe dyshidrosis in December 2003.  In July 
2004 he was seen by a dermatologist for thick, scaly plaques 
on his hands and feet which were reported to have been 
present for several years.  He was noted to work as a 
mechanic and use his hands frequently and was unable to get 
his rash controlled.  The examiner indicated that he 
suspected that the Veteran's diagnosis was palmar and plantar 
psoriasis and the main problem limiting his response to 
treatment on his hands was his occupation as a mechanic and 
the fact that he did not wear protective gloves while 
working.  In July 2005 the Veteran's dry, cracking skin on 
his hands was noted to be sixty percent cleared.  

The Veteran was afforded a VA examination in August 2008.  
Following review of the claims file and a physical 
examination the examiner diagnosed the Veteran with 
psoriasis/dermatitis.   He noted that less than five percent 
of the Veteran's exposed skin was abnormal on examination and 
less then one percent of the entire body was involved in the 
psoriatic/dermatitis with hyperkeratosis.  The examiner 
opined that it was less likely than not that the condition 
was caused by or related to herbicide/Agent Orange exposure 
in Vietnam.  The examiner's rationale was that neither 
psoriasis nor dermatitis was conditions which have been shown 
to be caused by acute or chronic exposure to herbicides.  He 
said the Veteran's skin condition was a constitutional or 
developmental condition and there was no scientific medical 
evidence either in the Veteran's medical records or in 
scientific literature to relate the etiology of the skin 
condition to herbicide exposure or any other chemical 
exposure during military service.  He noted that according to 
the Veteran the skin condition had been present since he was 
in service but there was no objective documentation to that 
effect.  

An opinion was obtained from the Chief of Dermatology Service 
at the VA Medical Center (VAMC) in Portland, Oregon in April 
2009.  The physician indicated that he reviewed the entire 
claims file and determined that the precise diagnosis of the 
Veteran's hand and foot skin disease was unclear to him.  He 
noted that he had reviewed the medical notes from 1991 to the 
present and based on the records he stated that it was highly 
likely that the Veteran's had one of three diseases:  
allergic contact dermatitis, irritant contact dermatitis, or 
palmoplantar psoriasis.  He indicated that the Veteran 
reported that he worked as a mechanic and was frequently 
exposed to multiple chemicals while performing his job duties 
and not wearing protective gloves to prevent these exposures.  
He said that information supported the diagnosis of allergic 
contact dermatitis or irritant contact dermatitis.  He said 
both diseases were very common and had no known link to 
exposure to Agent Orange.  The physician also stated that a 
variant of psoriasis, palmoplantar psoriasis, is also a 
fairly common skin disease with no known link to exposure to 
Agent Orange.  He indicated that psoriasis is a polygenic 
disease with a set of known polymorphisms being linked to 
susceptibility to developing disease.  He said it was 
necessary to utilize physical examination, histopathologic 
analyses of biopsy tissue, and patch testing in order to 
distinguish between the two types of dermatitis and the 
variant of psoriasis and he said the Veteran had not had 
these detailed studies to pinpoint his diagnosis.  The 
physician concluded that regardless of the exact diagnosis in 
the Veteran's case, it was highly unlikely that the Veteran's 
skin complaints were related to his service in Vietnam or 
specifically to his presumed exposure to Agent Orange.  He 
stated that there is nothing in the medical literature to 
suggest an association between presumed exposure and skin 
disease on the hands and feet, the time period between 
presumed exposure and the development of disease was too long 
(twenty-four years), the Veteran had a likely cause of his 
skin complaints other than Agent Orange (exposure to 
chemicals while working as an auto mechanic), and the skin 
disease being considered were very common (i.e., occur in the 
absence of Agent Orange exposure).  



III.  Legal Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2008).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) (2008) are met.  See 
38 C.F.R. § 3.309(e) (2008).  The term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  In general, for service 
connection to be granted for one of these diseases, it must 
be manifested to a degree of 10 percent or more at any time 
after service.  Chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy must be manifest to a 
degree of 10 percent within one year after the last date on 
which the Veteran performed active military, naval, or air 
service in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  See 
C.F.R. § 3.307(a)(6)(ii) (2008); 68 Fed. Reg. 34,541 (June 
10, 2003) amending 38 C.F.R. § 3.307(a)(6)(iii) implementing 
the Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001).  

A veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, will be presumed to have been exposed during such 
service to an herbicide agent unless there is affirmative 
evidence to the contrary.  Id.  

Even where the criteria for service connection under the 
provisions of 38 C.F.R. § 3.309(e) are not met, a veteran is 
not precluded from establishing entitlement to service 
connection by proof of direct causation. See Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994). 

The Veteran claims that he has a skin disability that had its 
onset while he was on active duty.  He also contends that the 
disability is related to his exposure to herbicides in 
service.  As noted above, the Veteran served in the Republic 
of Vietnam from April 1966 to May 1967 and is therefore 
presumed to have been exposed to herbicides in service.  
However, he has not been diagnosed with a disease associated 
with exposure to herbicide and therefore is not entitled to 
service connection on a presumptive basis.  The Board will 
therefore consider whether service connection is warranted on 
a direct basis.  

The Veteran's STRs do not reflect any reference to treatment 
for a skin disability of the hands or feet and his entrance 
and separation examination do not reflect that the Veteran 
was diagnosed with any such disabilities.  The Board is 
mindful, however, of the decision in Buchanan v. Nicholson, 
451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), wherein the United 
States Court of Appeals for the Federal Circuit determined 
that the Board erred by finding that a claimant's report of 
in-service symptoms lacked credibility solely because there 
was no objective medical evidence corroborating those 
symptoms at the time.

The Board has considered the various medical opinions of 
record.  As discussed, the August 2008 the examiner opined 
that it was less likely than not that the Veteran's skin 
condition was caused by or related to herbicide/Agent Orange 
exposure in Vietnam because neither psoriasis nor dermatitis 
were conditions which have been shown to be caused by acute 
or chronic exposure to herbicides.  He said the Veteran's 
skin condition was a constitutional or developmental 
condition and there was no scientific medical evidence either 
in the Veteran's medical records or in scientific literature 
to relate the etiology of the skin condition to herbicide 
exposure or any other chemical exposure during military 
service.  The Chief of Dermatology Service at the Portland, 
Oregon VAMC indicated that he believed the Veteran had 
allergic contact dermatitis, irritant contact dermatitis, or 
palmoplantar psoriasis.  He indicated that none of those 
diseases were linked to exposure to Agent Orange.  The 
physician concluded that regardless of the exact diagnosis in 
the Veteran's case, it was highly unlikely that the Veteran's 
skin complaints were related to his service in Vietnam or 
specifically to his presumed exposure to Agent Orange.  He 
stated that there is nothing in the medical literature to 
suggest an association between presumed exposure and skin 
disease on the hands and feet, the time period between 
presumed exposure and the development of disease was too long 
(twenty-four years), the Veteran had a likely cause of his 
skin complaints other than Agent Orange (exposure to 
chemicals while working as an auto mechanic), and the skin 
disease being considered were very common (i.e., occur in the 
absence of Agent Orange exposure).  

While these opinions thoroughly address the issue of whether 
or not the Veteran's skin complaints are related to herbicide 
exposure, neither of them directly address the question of 
whether the Veteran's skin complaints may have had their 
onset while he was on active duty, irrespective of his 
herbicide exposure.  The latter examiner observed in passing 
that the first treatment noted in the record occurred decades 
after service, but it is not clear if the examiner considered 
the Veteran's lay reports that his symptoms began in service.  
As noted, Dr. Fisk indicated that it appeared quite clear to 
him that from a medical standpoint the Veteran's skin 
condition was temporally related to his military service, 
which is consistent with the Veteran's own report as to the 
onset of his symptoms offered both in support of his appeal 
and during the course of medical treatment.

The Board is cognizant that it has been suggested that his 
skin disability of the hands and feet is a development or 
hereditary condition.  It must be noted that congenital or 
developmental conditions (as opposed to those disabilities 
for which there may or may not be "predisposition", ill-
defined genetic and/or so-called hereditary tendencies, e.g., 
diabetes mellitus, etc.) are not personal injuries or 
diseases and, therefore, generally may not be service 
connected as a matter of express VA regulation.  38 C.F.R. 
§§ 3.303(c), 4.9 (2008).  The findings in this regard are far 
from conclusive, however, and service connection may be 
granted for hereditary diseases that either first manifested 
themselves during service or which preexisted service and 
progressed at an abnormally high rate during service.  
VAOPGCPREC 67-90 (July 18, 1990).

In light of the Veteran's contentions regarding the onset of 
his symptoms during service, the lay statements from other 
individuals submitted in support of his claim, and the 
supporting opinion of Dr. Fisk indicating that his disability 
did seem to be temporally related to his service, the Board 
finds that there is at the very least an approximate balance 
of positive and negative evidence as to whether or not the 
Veteran's chronic disability had its initial onset in 
service.  In reaching this conclusion, the Board has been 
particularly mindful of recent precedential decisions from 
the United States Court of Appeals for the Federal Circuit, 
which have emphasized that lay assertions may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

Therefore, in summary, the Board concludes that there is an 
approximate balance of positive and negative evidence as to 
whether or not the Veteran's current skin disability of the 
hands and feet, which has been found to be most appropriately 
characterized as dermatitis or psoriasis, was incurred in 
service.  Thus, having resolved doubt, the Board concludes 
that service connection for a skin disorder of the hands and 
feet is warranted, and the benefit sought on appeal is 
granted.


ORDER

Entitlement to service connection for a skin disorder of the 
hands is granted.

Entitlement to service connection for a skin disorder of the 
feet is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


